DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS Considered
The information disclosure statement (IDS) submitted on 1/25/2019, 3/14/2019, 4/17/2020, 5/15/2020, 10/28/2020, 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) tagging and storing metadata. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bhagi et al. US2018/0225177
	Regarding claim 1, Bhagi teaches: maintaining a plurality of data storage systems in communication with an external metadata management system; and (Bhagi see paragraphs 0092 0094-0099 0111 0190 storage manager device  interaction with secondary device where secondary device stores metadata)
operating the metadata management system to store tagged event metadata corresponding to the plurality of data storage systems, wherein event metadata corresponding to a data storage system comprises information associated with at least one data operation event executed on data residing in that data storage system (Bhagi see paragraph 0074 0285 0290-0292 metadata to be parsed to include tags, metadata including data regarding last time modified and data regarding files to be migrated. Modifying of files and data migrations reads on data operation event)
Regarding claim 2, Bhagi teaches: receiving event metadata from one or more of the plurality of data storage systems; (Bhaghi see paragraph 0190 scanning metadata into metabase)
adding a tag to the received event metadata to form tagged event metadata; and (Bhagi see paragraph 0292 adding tag associated with metadata)
storing the tagged event metadata (Bhagi see paragraph 0292 saving tagged metadata to folder) 
Regarding claim 3, Bhagi teaches: receiving, from a user, at least one policy that comprises: (Bhagi see paragraph 0247 0248 policies for administrators and clients and users)
(Bhagi see paragraph 0248 classification rules)
at least one tag associated with each of the plurality of rules; (Bhagi see paragraph 0248 defined tag with classification rules)
analyzing the received event metadata to determine if the received event metadata satisfies one or more of the plurality of rules; and (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying one or more rules)
in response to determining that the received event metadata satisfies one or more of the plurality of rules, adding tags associated with the one or more of the plurality of rules to the received event metadata.  (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying rules and adding tags)
Regarding claim 4, Bhagi teaches: wherein the added tags provide information about data residing on at least one of the plurality of data storage systems that corresponds to the event metadata stored in the metadata management system.  (Bhagi see paragraph 0285 tagging properties in files for metadata)
Regarding claim 5, Bhagi teaches: wherein the plurality of classification rules are based on one or more of the following: frequency of use; size; user information; time-related factors; device information; a relative sensitivity; storage capacity of various storage devices; network capacity; access control lists; security information; already existing tags; or content of event metadata (Bhagi see paragraph 0285 classification rules includes modification times which reads on time related factors. Examiner notes the optional recitation of this claim)
Regarding claim 7, Bhagi teaches: analyzing event metadata stored in the metadata management system to determine if the received event metadata satisfies one or more of the (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying rules)
in response to determining that the stored event metadata satisfies one or more of the plurality of rules, adding tags associated with the one or more of the plurality of rules to the stored event metadata, wherein at least one of the plurality of rules corresponds to already added tags in the metadata management system. (Bhagi see paragraph 0248 0291 0292 classification policy defining tags associating tags with classification rules defining properties of a file and storing tags with metadata)
Regarding claim 8, Bhagi teaches: wherein receiving event metadata from one or more of the plurality of data storage systems comprises receiving event metadata upon execution of a data operation on data residing in a data storage system (Bhagi see paragraph 0187-0190 scanning metadata into metabase during content indexing where content indexing reads on data operation)
Regarding claim 9, Bhagi teaches: wherein receiving event metadata from one or more of the plurality of data storage systems comprises performing at least one of the following: scanning interactions between the plurality of data storage systems; scanning interactions between the plurality of data storage systems and a plurality of client devices; scanning network traffic; or configuring the plurality of data storage systems to collect and transmit event metadata.  (Bhaghi see paragraph 0190 scanning metadata into metabase)
Regarding claim 10, Bhagi teaches: wherein operating the metadata management system to store tagged event metadata corresponding to the plurality of data storage systems further comprises storing facets corresponding to the event metadata.  (Bhagi see paragraph 0285 0292 metadata storing tags associated with properties or attributes. Properties and attributes read on facet)
Regarding claim 11, Bhagi teaches: wherein the at least one data operation is selected from the group comprising: data migration operations, writing new data on one of the plurality of data storage systems, reading data from one of the plurality of data storage systems, deletion of data from one of the plurality of data storage systems, changing one or more properties of data residing on one of the plurality of data storage systems, changing one or more properties of metadata, and printing (Bhagi see paragraph 0290-0292 migration of data reads on data migration operations)
Regarding claims 12-20, note the rejection of claim(s) 1-5 and 7-11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. US2018/0225177 in view of Bhagi et al. US2018/0225177 in view of Fair et al. US2019/0325059
	Regarding claim 6, Bhagi as modified does not teach: wherein at least one of the added tags is in the form of one or more of the following: a key-value pair; or a column-value pair
	However, Fair teaches: wherein at least one of the added tags is in the form of one or more of the following: a key-value pair; or a column-value pair (Fair see paragraph 0059 metadata tag in the form of key value pair)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include using KVPs taught by Fair for the predictable result of efficiently be able to store tags within metadata. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153